Citation Nr: 1047641	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
onychomycosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1992 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected onychomycosis 
is characterized by less than 5 percent of the entire body or at 
least 5 percent of exposed areas affected; nor has systemic 
therapy been required.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 
7813 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
More recently, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
the Supreme Court held that the Federal Circuit's harmless error 
framework conflicts with 38 U.S.C.A. § 7261(b)(2) requirement 
that the veterans Court take "due account of the rule of 
prejudicial error."  The Supreme Court explained that such task 
prevents the reviewing Court from directly asking the harmless 
error question, imposes unreasonable evidentiary burden on VA and 
not the claimant to explain the harmless error when the Court has 
ruled that the party "seek[ing] to have a judgment set aside 
because of an erroneous ruling carries the burden of showing that 
prejudice resulted."  Id. at 1705.  As such, because the 
harmless error requirement is viewed as "too complex and 
rigid[,]" the Board is not required to determine whether the 
notice errors affected the essential fairness of the 
adjudication.  Id. at 1698.

This claim arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service connection.  
In this case, the Veteran was provided a VCAA notice letter in 
October 2008 which informed him that in order to substantiate a 
claim for entitlement to service connection, the evidence needed 
to show he had a current disability, a disease or injury in 
service, and evidence of a nexus between the post service 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  The 
courts have held, and VA's General Counsel has agreed, that where 
an underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA has only obtained the Veteran's April 2009 VA 
examination report.  The record includes the Veteran's claims 
file, recorded pertinent examination findings, and noted the 
Veteran's medical history.  The Board notes that the VA 
examination report is probative.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  The Veteran was notified in the October 
2008 notice letter to submit or identify any post service 
treatment records; however, there is no evidence or indication 
that the Veteran submitted or identified any such records, or 
made any effort to do so.  All obtainable evidence identified by 
the Veteran relative to the claim has been obtained and 
associated with the claims file.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim on appeal.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Decision

In a May 2009 notice of disagreement (NOD), the Veteran reported 
that he experiences pain and sensitivity to all portions of his 
right thumb, as well as numbness up into the right first joint.  
He also noted his current disability hinders his ability to work 
because he has to be "over cautious" with his hand to avoid 
injury.  The Veteran asserts that his onychomycosis is worse than 
the current evaluation contemplates and contends that a higher 
evaluation is warranted.

In April 2009, the Veteran was afforded a VA examination for his 
onychomycosis.  During the examination, the Veteran reported 
developing a right thumbnail degeneration (fungal infection) 
while in service and was treated with topicals without any 
significant improvement.  Since discharge from service, he has 
tried home remedies, such as vinegar solutions without any change 
or improvement to his nail.  The Veteran also noted that the nail 
was tender to any direct trauma and denied any acute infections 
and need for use of antibiotics.

Following the examination, the examiner noted the right thumbnail 
has an enlarged bed, and is darkened but without inflammation, 
redness, or edema.  The pad of the thumb was not tender and that 
the disorder did not affect the Veteran's ability to grasp or to 
put pressure on the pad of the thumb beyond normal limits.  
Location of the tenderness was noted where the distal nail bed 
was bare, dry, and closed.  The examiner diagnosed the Veteran 
with distal subungual paronychia of the right thumbnail, and 
opined that this is likely the same condition the Veteran had in 
service.  This disorder causes the Veteran some irritation and 
aggravation and requires him to avoid trauma to the nail area.  
It was further documented that the disorder does not impair the 
Veteran's ability to work, perform activities of daily living or 
instrumental activities of daily living.

The Board also notes the Veteran's claim file is absent of any VA 
outpatient or private treatment records during the first post-
service year or at any time since his discharge from service.   

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

When entitlement to compensation has been established and a 
higher initial evaluation is at issue, the level of disability at 
the time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Before the pendency of this appeal, the criteria for rating skin 
disabilities were revised, effective October 23, 2008.  The Board 
notes that those amendments only apply to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 
708 (Sept. 23, 2008).  While the Veteran can request a review 
under these new clarified criteria, the Veteran, nor his 
representative, has requested such a review.  The Veteran filed 
his formal claim for VA compensation benefits, via a VA Form 21-
526, and informal claim, via a VA Form 21-4138, on September 25, 
2008, both of which were received by the RO on October 1, 2008.  
As such, the amended regulations are not for application in this 
appeal.

The Rating Schedule under Diagnostic Code (DC) 7813 contemplates 
disability due to dermatophytosis, or tinea barbae, and directs 
that such disabilities such as onychomycosis, or tinea pedis of 
the nails, be rated as disfigurement of the head, face, or neck 
(DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), 
depending upon the predominant disability.  38 C.F.R. § 4.118, DC 
7813 (2008).

Under DC 7806, a 0 percent rating will be assigned where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy is 
required during the past 12-month period.  A 10 percent rating 
will be assigned where at least 5 percent, but less than 20 
percent of the entire body or at least 5 percent, but less than 
20 percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where more than 40 
percent of the entire body or more than 40 percent of the exposed 
areas are affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2008).

There are some disorders of the skin that have active and 
inactive stages or are subject to remission and recurrence.  
Where the evaluation of such a disability fluctuates in degree of 
disability is at issue, an examination of the disability during 
an active stage or during an outbreak is required.  Ardison v. 
Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 
675 (1992) (holding that the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks must be addressed).  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and the 
skin disorder should be considered, whenever possible, at a time 
when it is most disabling.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


After carefully reviewing the evidentiary record, the Board finds 
that the Veteran's onychomycosis is appropriately rated as 
noncompensable under DC 7806, and a preponderance of the evidence 
is against a finding that a compensable rating under DC 7806 is 
warranted.  The medical evidence, as previously stated, shows 
less than 5 percent of the entire body or at least 5 percent of 
exposed area affected and he has never been treated with any 
systemic therapy during the past 12-month period.  Therefore, an 
initial compensable rating is not warranted for the Veteran's 
service-connected onychomycosis.

The Board has considered whether any other diagnostic codes 
pertaining to the skin are applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement are not 
applicable, as the Veteran's disability picture is one of 
tenderness and skin darkening other than scarring.  Therefore, a 
rating under DCs 7800, 7801, and 7805 is not appropriate.  DCs 
7802, 7803, and 7804 pertain to scarring, which is not present in 
the instant case, thus also not applicable in this case.  The 
Veteran has not been diagnosed with any of the disabilities 
contemplated by DCs 7815-7830, so a rating under those diagnostic 
codes would also not be appropriate.

The Board is aware of the Veteran's contentions as to the 
severity of his onychomycosis and does not doubt his sincerity.  
However, although the Veteran is competent to describe symptoms 
observable to a lay person, he is without the appropriate medical 
training and expertise to offer an opinion on a medical matter, 
including whether the current symptoms satisfy a diagnostic 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extra-schedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected disability at issue, but 
the medical evidence reflect that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected onychomycosis.  Moreover, the 
evidence does not demonstrate other related factors.  The Veteran 
has not required frequent hospitalization due to his 
onychomycosis, and marked interference with employment has not 
been shown.  In the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration of 
an extra-schedular rating was not prejudicial.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
entitlement to an initial compensable evaluation for 
onychomycosis.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an initial compensable evaluation for 
onychomycosis is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


